PER CURIAM.
We find that there is substantial evidence to support the decision of the Chancellor, and we therefore affirm his decree.
The Chancellor did direct in the Decree of December, 1958, that the matter of the compensation to be paid for the way of necessity over the land of the appellant, be heard before a jury; we feel, however, upon the doctrine of the case of Sunnybrook Groves, Inc. v. Hicks, Fla.App. Second District 1959, 113 So.2d 239, that this cause should be remanded to the Chancellor for further consideration upon the record here and any further evidence and testimony that may be offered so that the Chancellor may delineate the way of necessity across the land of the appellant or in other words, the route by a legal description that such way of necessity should pursue and that then thereafter, the cause should be submitted to a jury for the award of such compensation as the jury may find the appellant to be entitled.
Affirmed and remanded for further proceedings in accordance with the foregoing opinion.
ALLEN, C. J., KANNER, J., and GERALD, LYNN, Associate Judge, concur.